Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerards et al. (U.S. Publication 2006/0059902), hereinafter “Gerards” in view of Sanches et al. (U.S. Publication 2017/0159828), hereinafter “Sanches”.
In regards to claim 1, Gerards discloses a flap device for a motor vehicle (see Abstract), said flap device comprising a flap housing (10) that can be flowed through by a gas flow; and a flap shaft (14) that is rotatably supported about an axis of rotation in the flap housing (10) by means of a first and a second bearing element (42), which are held at the flap housing (10), and that carries a flap (12) for selectively blocking or throttling the gas flow, wherein the flap shaft (14) is supported at the second bearing element (42) in a second axial direction, which is oriented opposite the first axial direction, via a movable abutment element (lower spring retainer) that is axially displaceably seated on the flap shaft (14), with the movable abutment element (lower spring retainer) being preloaded in a direction toward the second bearing element (42) by a spring device (52), and with the spring device (52) in this respect being supported at a support element fixed to the shaft (14). See Fig. 2.
Gerards does not specifically disclose that the flap shaft  is supported at the first bearing element in a first axial direction by a fixed abutment element that is axially fixedly arranged with respect to the flap shaft wherein the fixed abutment element is fixed against relative movement with the shaft.
Sanches teaches a flap valve which includes a flap shaft (4) supported at a first bearing (6) via a fixed abutment element (102) that is axially fixedly arranged with respect to the flap shaft wherein the fixed abutment element is fixed against relative movement with the shaft. See Figs. 4 and 5, and paras. [0058]-[0064].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made supported the first bearing element of Gerards via a fixed abutment element so ensure positioning of the bearing as taught by Sanches and to prevent the inadvertent removal of the bearing when removing the cover of Gerards. 
The office notes that Gerards, as modified, discloses that the spring device (Gerards 52) presses the fixed abutment element (Sanches 102) against the first bearing element (Gerards 42).
In regards to claim 2, the flap device is an exhaust gas flap device.
In regards to claim 3, the fixed abutment element (Sanches 102) directly contacts the first bearing element.
In regards to claim 4, the movable abutment element (lower spring retainer) directly contacts the second bearing element (42).
In regards to claims 5 and 6, the first bearing element (42) has an end face facing away from the flap housing (10) and the fixed abutment element (Sanches 102) contacts the end face of the first bearing element (42) and/or wherein the second bearing element (42) has an end face facing away from the flap housing (10) and the movable abutment element (lower spring retainer) contacts the end face of the second bearing element (42).
In regards to claim 7, the first and second bearing elements (42) are received in bearing bushings (44) that are each fastened to the flap housing (10) or are designed in one piece therewith.
In regards to claim 8, at least the second bearing element (42) projects beyond the respective bearing bushings (44) in an axial direction facing away from the flap housing (10).
In regards to claim 9, at least one of the first bearing element and the second bearing element (42) is at least partly produced from graphite. See para. [0025].
In regards to claims 10 and 11, the flap device comprises an actuating drive for a power-operated rotation of the flap shaft. See para. [0021] which discloses that the flap is pivoted via “an electric motor”.
Claim(s) 1, 10, 12, 15, 16, 18, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (U.S. Publication 2017/0138274), hereinafter “Stark” in view of Sanches.
In regards to claim 1, Stark discloses a flap device for a motor vehicle (para. [0002]), said flap device comprising a flap housing (6) that can be flowed through by a gas flow; and a flap shaft (12) that is rotatably supported about an axis of rotation in the flap housing (6) by means of at least a first and a second bearing element (B1, B2), which are held at the flap housing (6), and that carries a flap (11) for selectively blocking or throttling the gas flow, wherein the flap shaft (12) is supported at the first bearing element (B1) in a first axial direction wherein the flap shaft (12) is supported at the second bearing element (B2) in a second axial direction, which is oriented opposite the first axial direction, via a movable abutment element (17) that is axially displaceably seated on the flap shaft (12), with the movable abutment element (17) being preloaded in a direction toward the second bearing element (B2) by means of a spring device (18), and with the spring device (18) in this respect being supported at a support surface fixed to the shaft (12). 
Stark does not specifically disclose that the flap shaft  is supported at the first bearing element in a first axial direction by a fixed abutment element that is axially fixedly arranged with respect to the flap shaft wherein the fixed abutment element is fixed against relative movement with the shaft.
Sanches teaches a flap valve which includes a flap shaft (4) supported at a first bearing (6) via a fixed abutment element (102) that is axially fixedly arranged with respect to the flap shaft wherein the fixed abutment element is fixed against relative movement with the shaft. See Figs. 4 and 5, and paras. [0058]-[0064].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made supported the first bearing element of Stark via a fixed abutment element so ensure positioning of the bearing as taught by Sanches and to prevent the inadvertent removal of the bearing when removing the cover (FAE) of Stark. 
The office notes that Stark, as modified, discloses that the spring device presses the fixed abutment element (Sanches 102) against the first bearing element.

    PNG
    media_image1.png
    1182
    805
    media_image1.png
    Greyscale

In regards to claims 10, the flap device comprises an actuating drive (9) for a power-operated rotation of the flap shaft (12).
In regards to claim 12, the second bearing element (B2) is arranged at a side of the flap housing (6) facing the actuating drive (9).
In regards to claim 15, the movable abutment element (17) is cup-like and has a cup opening facing away from the second bearing element (B2).
In regards to claim 16, a sealing element (SE) is seated on the flap shaft (12) and contacts an axial end face of the movable abutment element (17).
In regards to claim 18, the support element fixed to the shaft is fastened to the flap shaft in a bonded manner. See para. [0017].
In regards to claim 19, the fixed abutment element (Sanches 102) is of disk shape.
Claim(s) 1, 10, 13 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (U.S. Publication 2017/0138274), hereinafter “Stark” in view of Sanches.
This rejection includes an alternative interpretation of Stark in light of claim 10.
In regards to claim 1, Stark discloses a flap device for a motor vehicle (para. [0002]), said flap device comprising a flap housing (6) that can be flowed through by a gas flow; and a flap shaft (12) that is rotatably supported about an axis of rotation in the flap housing (6) by means of at least a first and a second bearing element (B1, B2), which are held at the flap housing (6), and that carries a flap (11) for selectively blocking or throttling the gas flow, wherein the flap shaft (12) is supported at the second bearing element (B2) in a second axial direction, which is oriented opposite the first axial direction, via a movable abutment element (17) that is axially displaceably seated on the flap shaft (12), with the movable abutment element (17) being preloaded in a direction toward the second bearing element (B2) by means of a spring device (18), and with the spring device (18) in this respect being supported at a support surface fixed to the shaft (12).
Stark does not specifically disclose that the flap shaft  is supported at the first bearing element in a first axial direction by a fixed abutment element that is axially fixedly arranged with respect to the flap shaft wherein the fixed abutment element is fixed against relative movement with the shaft.
Sanches teaches a flap valve which includes a flap shaft (4) supported at a first bearing (6) via a fixed abutment element (102) that is axially fixedly arranged with respect to the flap shaft wherein the fixed abutment element is fixed against relative movement with the shaft. See Figs. 4 and 5, and paras. [0058]-[0064].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made supported the first bearing element of Stark via a fixed abutment element so ensure positioning of the bearing as taught by Sanches and to prevent the inadvertent removal of the bearing when removing the cover (FAE) of Stark. 
The office notes that Stark, as modified, discloses that the spring device presses the fixed abutment element (Sanches 102) against the first bearing element.
In regards to claims 10, the flap device comprises an actuating drive (2) for a power-operated rotation of the flap shaft (12).
In regards to claim 13, the actuating drive (2) is in a drive-effective connection with the flap shaft (12) via a coupling that comprises two coupling parts (9 and 16) that are axially displaceable with respect to one another. The office notes that the coupling parts, 9 and 16, may be separated from each other. Accordingly, it is the office’s position that the coupling parts, 9 and 16, are axially displaceable with respect to one another.
In regards to claim 14, the coupling parts (9 and 16) are coupled via an entrainer device (22, 23) that is effective in at least one direction of rotation, with the coupling spring preloading the coupling parts (22, 23) relative to one another against the direction of rotation.
Claim(s) 1 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Gundlach (DE102013013387) in view of Sanches.
In regards to claim 1, Gundlach discloses a flap device for a motor vehicle, said flap device comprising a flap housing (1) that can be flowed through by a gas flow; and a flap shaft (6) that is rotatably supported about an axis of rotation in the flap housing (1) by means of at least a first and a second bearing element (4, 5), which are held at the flap housing (1), and that carries a flap (11) for selectively blocking or throttling the gas flow, wherein the flap shaft (6) is supported at the second bearing element (5) in a second axial direction, which is oriented opposite the first axial direction, via a movable abutment element (9) that is axially displaceably seated on the flap shaft (6), with the movable abutment element (9) being preloaded in a direction toward the second bearing element (5) by means of a spring device (10), and with the spring device (10) in this respect being supported at a support surface fixed to the shaft (6).
Gundlach does not specifically disclose that the flap shaft  is supported at the first bearing element in a first axial direction by a fixed abutment element that is axially fixedly arranged with respect to the flap shaft wherein the fixed abutment element is fixed against relative movement with the shaft.
Sanches teaches a flap valve which includes a flap shaft (4) supported at a first bearing (6) via a fixed abutment element (102) that is axially fixedly arranged with respect to the flap shaft wherein the fixed abutment element is fixed against relative movement with the shaft. See Figs. 4 and 5, and paras. [0058]-[0064].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made supported the first bearing element of Gundlach via a fixed abutment element so ensure positioning of the bearing as taught by Sanches and to prevent the inadvertent removal of the bearing when removing the cover of Gundlach. 
The office notes that Gundlach, as modified, discloses that the spring device presses the fixed abutment element (Sanches 102) against the first bearing element.
In regards to claim 17, the first bearing element (4) and the fixed abutment element (6a) are sealed with respect to the outer space by a cover element (7)that is fastened in a gas-tight manner to the flap housing (1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundlach and Sanches, and further in view of Jessberger et al. (U.S. Patent 6,598,854), hereinafter “Jessberger”.
Gundlach, as modified, discloses all of the elements as discussed above.
Gundlach does not specifically disclose that the fixed abutment element has a cone that cooperates with a complementary counter-cone of the first bearing element. However, Jessberger teaches a flap valve wherein a fixed abutment element (18) has a cone that cooperates with a complementary counter-cone of a mating element (10).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the fixed abutment element and first bearing element of Gundlach to include cooperating conical surfaces to account for material expansion/contraction due to temperature fluctuations as taught by Jessberger (col. 2, line 48 – col. 3, line 30).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection as outlined above.
As discussed above, it is the office’s position that Sanches teaches the recited fixed abutment element.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753